Interim Decision #2614

MATTER OF

0, et al.

In Exclusion Proceedings

A-22432000, et al.
Decided by Board May 12, 1977, and September 14, 1977
(1) This proceeding involves 126 aliens who were applicants for admission to the United
States. They were brought to Guam on United States military aircraft as part of the
evacuation of Vietnam. While they were not natives of Vietnam, they had Vietnamese
spouses and had Vietnamese children. Most had been employed by U.S. Government
contractors. The Service contends. that these aliens were not paroled into the United
States but that their inspection was deferred. The applicants contend they were paroled
into the United States under section 212(d)(5) of the Immigration and Nationality Act
and therefore entitled to prior notice before exclusion proceedings were begun.
(2) It is the opinion of the Board that these applicants were paroled. The procedure
employed in bringing them to the United States was no different from the procedure
used to bring aliens to the United States who concededly were paroled under section
212(d)(5) of the Act. The correspondence written by the Attorney General and Commissioner to the Congress would appear not to limit the use or the parole authority solely to
natives of Vietnam. Congress, in defining the term "refugee" used a definition broad
enough to encompass the present applicants which supports the conclusion that th000

applicants were not to be treated differently than native–born Vietnamese. The applicants were persons who had lived in Vietnam. The majority of them had been employed at one time or another by U.S. Government contractors. They were removed
from Vietnam with the express consent of the United States Government. These facts
taken together lead to the conclusion that the applicants were paroled into the United
States.
(3) Under 8 C.F.R. 212.5(b) an alien is entitled to written notice of termination of parole
prior to the institution of exclusion proceedings. These aliens were paroled; however,
the Service did not provide them with written notice of termination of their parole prior
to the institution of exclusion proceedings, as required by 8 C.F.R. 212.5(c). The Service
motion for reconsideration of the Board's decision terminating the exclusion proceedings is denied.
EXCLUDABLE:
Order Act of 1952—Section 212(a)(20) [8 U.S.C. 1182(a)(20)1—Immigrant—no visa
ON BEHALF OF SERVICE:
Paul C. Vincent, Esquire
Chief Trial Attorney

ON BEHALF OF APPLICANTS:
Jack Wasserman, Esquire
Wasserman, Orlow, Ginsberg Sr Rubin
1707 H Street, N. W.
Washington, D. C. 20006

Before the Board May 12, 1977
Milhollan, Chairman; Wilson, Maniatis, and Appleman, Board Members
344

Interim Decision #2614
These cases are before us on appeals from decisions of an immigration
judge finding each applicant excludable from the United States under
section 212(a)(20) of the Immigration and Nationality Act. Each applicant was brought to the United States territory of Guam by United States
authorities in the course of evacuating various persons from the Republic of Vietnam in April and May 1975. The total number of these
evacuees numbered approximately 130,000. Exclusion hearings were
conducted on September 8 and 9, 1975. In each hearing, several applicants appeared before the immigration judge simultaneously. In all, six
hearings are involved concerning 126 aliens. In turn, these matters
were consolidated on appeal and argued as one case before the Board.
In each instance, the applicant was brought to Guam on military
aircraft. It appears that some of the applicants had "affidavits" ' from
the United States Embassy; others had had their passports stamped by
an embassy official. In either case, the possession of the affidavit or the
stamped passport was sufficient documentation to enable each applicant
to board United States military aircraft or vessels and to be brought to
United States territory. None of the applicants, which was apparently
the case with all alien evacuees regardless of nationality, had visas in
their possession. All of the applicants were born in countries other than
Vietnam, a fact which seems to underlie these exclusiqon proceedings.
In each ease, the immigration judge found that the applicants had not
been paroled into the United States; that their inspection had merely
been deferred and that they therefore were excludable under section
212(a)(20) of the Act. The applicants contend that they were paroled
into the United States pursuant to section 212(d)(5) of the Act, and
therefore were entitled to a written notice of revocation of parole prior
to the institution of exclusion proceedings. See 8 C.F.R. 212.5. No such
notice was given since the Service took the view that parole had not
been granted. The applicants also argue that even if they were not
paroled, the Government is equitably estopped from excluding and
deporting them since they were brought here by the United States and
with full knowledge that they lacked visas at that time. Finally, the
applicants argue that any exclusion order is ineffective since they cannot, in any event, be returned to the Republic of Vietnam, which they
argue is the "country from whence they came" and the only country to
which they may be returned under section 236 of the Act. _
In none of the six cases does the immigration judge's decision contain
a detailed discussion with respect to each applicant. The transcripts also
The nature of these affidavits is not entirely clear from the record. However, it
appears that there were forms normally used by the Embassy for matters other than
parole.

345

Interim Decision #2614
do not reveal much individual information. However, all but one 2 of the
126 aliens who are involved were interviewed by Service officers prior
to the exclusion hearings. The transcripts of these interviews were
introduced into evidence in each instance. 3
Although the status and backgrounds of the majority of the applicants
is similar, there are enough differences to warrant fuller discussion. For
convenience, each joint hearing will be referred to separately by the
name of one alien.
The immigration judge's decision in Ho Joo Wong concerns 33 aliens.

Thirty-two are Koreans and one is a native and citizen of India. All but
four of this group had worked, at least at one time, for United States
Government contractors. Among the four who did not is the Indian
native, who was self-employed, and one Korean who was a seaman, but
who lived in Saigon. Seven of this group are married to Vietnamese
women. One other, although married to a Vietnamese, had not divorced
his Korean wife. Five other applicants admitted to "common-law" relationships with Vietnamese women. They had been in Vietnam for a
period of nine years, eight months, to two years. The large majority had
arrived in Vietnam prior to 1970. Several had initially entered Vietnam

as members of the Army of the Republic of Korea and had remained
after discharge and, ultimately, taken employment with United States
contractors. Four indicated they were permanent residents of Vietnam,
or intended to become such.
In Yonk Sik Ko, 37 aliens are involved. Five are Chinese and the
remainder are Koreans. Of this group, eleven Koreans had Vietnamese
wives and, in most instances, children. One Chinese had a Vietnamese
wife. One other Chinese applicant had two children who were born in
Vietnam, but whose wife was a Chinese citizen. He was a permanent
resident of Vietnam_ One other Chinese citizen indicated that he had

intended to become a permanent resident.
All but a few of these applicants had been employed by United States
contractors. Two of the Chinese had worked for Air America. All these
applicants had been in Vietnam prior to evacuation for periods ranging
from five years to nine years and six months.
U Soon Yi concerns 18 aliens. This group is more diverse. Seven are
Koreans, three are Laotians,' six are Filipinos and two are Chinese.
2 The one applicant who does not appear to have been interviewed is the wife of an
applicant who was interviewed and who furnished information about his wife.
3 In four of the hearings, the applicants were represented by counsel. With respect to
these hearings, counsel objected to the introduction of the written statements. This
objection has not been pursued on appeal.
None of the Laotians were in Vietnam at the time of evacuation but were evacuated
from Thailand. One of the Laotians was born in Vietnam, but indicated that she was a
Laotian citizen. The other two had no connection whatever with Vietnam.

346

Interim Decision #2614
One of the Chinese natives claimed Vietnamese citizenship, but lacked
proof to establish his claim. As in the ether cases, some of the applicants
had Vietnamese wives. At least four, three Filipinos and one Chinese,
appeared to be permanent residents of Vietnam. Most of these applicants had also worked at one time for United. States contractors.
Eighteen aliens are involved in Chong Ku 0. All are Koreans. None
appeared to have any family ties in Vietnam other than "common-law"
wives, and, in some cases, children born of such relationships. At least
one applicant had never been employed by a United States contractor.
None had been in Vietnam prior to evacuation for a period of less than
five years; some had been in Vietnam for nearly nine years. One applicant had a Form 1-94 which indicated that he had been paroled into the
United States at Hawaii. He was thereafter airlifted to Guam.
In Moon Sik Paik, 15 aliens are involved. All are Koreans. Fourteen of these worked for United States contractors, at least at one
time, while in Vietnam. None had Vietnamese families. The aliens in
this group had been in Vietnam for periods ranging from nine years and
two months to four years and three months.
Finally, five aliens are involved in Du k Alton Chen. All are Koreans.
Three had worked for United States contractors, and one for a component of the United States Army. The fifth alien entered Vietnam as a
member of the Army of the Republic of Korea. It is not clear whether he
ever worked for a United States Government contractor. Four of these
applicants arrived in Vietnam in 1957; the other in 1971.
I
Under section 212(d)(5):
The Attorney General may in his discretion parole into the United States temporarily
under such conditions as he may prescribe for emergent reasons or fur reasons deemed
strictly in the public interest any alien applying for admission to the United States, but
such parole of such alien shall not he regarded as an admission of the alien and when the
purposes of such parole shall, in the opinion of the Attorney General, have been served
the alien shall forthwith return or be returned to the custody from which he was paroled
and thereafter his ease shall continue to,be dealt with in the same manner as that of any
other applicant for admission to the United States.

Under the regulations, the authority- to grant parole has been delegated

to the District Director of the port of entry in which the alien seeks to
come to the United States 8 C.F .R. 212.5(a). The regulation contemplates in the ordinary situation that parole will be granted at such
time as an alien presents himself for inspection in the United States.
However, 8 C.F.R. 212.5(c) makes provisions for the granting of advance
parole. Under this portion of the regulation an alien outside the United
States, but who will be coming to the United States, may seek parole
pursuant to section 212(d)(5). In the usual circumstance, if parole is
247

Interim Decision #2614
granted, he will be issued Form 1-512. See also Operations Instruction
212.5(c). If an alien has been paroled, "parole may be terminated on
written notice to the alien and he shall be restored to the status which
he had at the time of parole and further inspection or hearing shall be
conducted under section 235 and 236 of the Act. . . ." 8 C.F.R. 212.5(b).
It is clear upon these records that none of the applicants were issued
Form 1-512. However, it also appears that none of the other approximately 130,000 alien evacuees who came to the United States from
Vietnam was issued such a form, regardless of nationality. 'Thus, pro

cedurally, these aliens were treated no differently than any others being
brought to United States territory from Vietnam in April and :May 1975.
As we understand the position of the Service, these aliens were not
paroled into the United States, but merely brought to this country by
the United States Government for a determination to be made on arrival
whether they would then be paroled. We are unaware of, and the
Service had not provided us any authority making it lawful for the
Government to bring these aliens to the United States other than the
parole authority granted the Attorney General under section 212(d)(5)
of the Act_ No special legislation was enacted which would have permitted the entry of such a group of aliens. The term "parole" is not defined

in the Act itself, nor in the regulations. We are unaware of any cases,
either of the courts, or this Board, which define "parole." The Service's
own Operations Instructions also do not define parole. Neither counsel
for the respondents nor the Service have pointed us to any source which
would define the term.
However, in 1975, there was a significant amount of correspondence
between the Attorney General, the Commissioner of Immigration and
Naturalization, the State Department, and members of Congress, concerning the status of the evacuees. This correspondence has been reprinted as an appendix to the Staff Reports of the Senate Subcommittee
to Investigate Problems Connected with Refugees and Escapees of the
Senate Committee of the Judiciary, 94th Congress, 1st Session
[hereinafter Staff Reports]. These letters were referred to at oral argument by the counsel for the applicants and the appellate trial attorney
for the Service.
It is clear from these letters that the legal authority invoked for
bringing the aliens from Vietnam to the U.S. was section 212(d)(5) of
the Act. 5 The April 18, 1975, letter from the commissioner indicates that
initially, the INS intended to parole certain classes of Vietnamese war
5 E.g., Letter from Roger J. McCloskey, Assistant Secretary for Congressional Relations, Department of State, to Senator Edward M. Kennedy (April 24, 1975) reprinted in
Staff Reports, App. III at 157; Letter from L.P. Chapman, Commission of Immigration
and Naturalization, to Senator James 0. Eastland, (April 18, 1975) reprinted in Staff
Reports, App. IV at 162.

348

Interim Decision #2614
refugees. These included certain Cambodians in Thailand, a small
number of South Vietnamese in the Philippines, approximately 3,000
Vietnamese for whom visa petitions had been filed, a larger number
of Vietnamese nationals who were immediate relatives of United States
citizens or close relatives of lawful permanent residents, and certain
other Cambodian refugees and diplomats. 6 In an April 22, 1975, letter,
the Commissioner states that an additional class of 50,000 natives of
Vietnam who were in a "high risk" category because of their close
association with the U.S. Government in Vietnam were to be paroled by
the Service.? A letter of April 28, 1975, from the Secretary of State to the
Attorney General requested that the "high risk" categories of Vietnamese be expanded to include former employees of United States firms
operating in Vietnam. 8
We note that the letter to this time referred to Vietnamese natives or
nationals of Vietnam. However, in a letter from the Commissioner to
the Chairman of the Senate Judiciary Committee, the "high risk" category was to include "five types of Vietnamese persons" and such class
was to be expanded. 9 In a letter dated July 15, 1975, the Commissioner
noted that there were on Guam a number of families whose principal
member was not Vietnamese. It was proposed that they all be treated
as refugees. '° The references in this letter were to 'refugees" and not
specifically to Vietnamese natives.

These letters, standing by themselves, are inconclusive as to whether
or not non-Vietnamese aliens who were evacuated by the United States
were intended to be paroled into the United States. We do note, however, that the early correspondence refers to Vietnamese natives, while
later correspondence does not. Also, as 'with certain non-Vietnamese
refugees discussed in the Commissioner's letter of July 15, 1975, several
of the present applicants appear to have family or other ties to Vietnam.
Additional factors also must be considered. Congress, in an attempt to
assist the evacuees, passed legislation which permitted funding for the
necessary costs of bringing the refugees to the United States. This

legislation, enacted on May 23, 1975, is known as the Indochina MigraId.
Letter from L.F. Chapman, Commissioner, to Senator James 0. Eastland (April 22,
1975) reprinted in Staff Reports, App. IV at 164. See also Letter from Edward H. Levi,
Attorney General, to Senator - James 0. Eastland (April 22, 1975) reprinted in Staff
Reports App. IV at 164, 165.
Letter from Henry A. Kissinger to Edward H. Levi, (April 28, 1975)reprinted in Staff
Reports, App. IV at 167.
Letter from L.F. Chapman, to Senator James 0. Eastland (April 28, 1975)reprinted
in Staff Reports, App. IV at 158.
1 ° letter from L.F Chapman to Senator James 0. Eastland (July 15, 1975) reprinted in
Staff' Reports, App. IV at 170-171.

349

Interim Decision #2614
tion and Refugee Assistance Act of 1975, Pub. L. 94-23 89 Stat. 87.
Section 3 of this Act defines the term "refugee" as:
. . . aliens who (A) because of persecution or fear of persec -ution on account of race,
religion, or political opinion, fled from Cambodia or Vietnam; (B) cannot return there
because of fear of persecution on account of race, religion, or political opinions; and (C)
are in urgent need of assistance to the essentials of life."

This definition on its face does not restrict the term refugee to natives of
Vietnam or Cambodia exclusively. A review of the legislative history

does not add any further light on the bare definition contained in the Act
itself. Similarly, a review of the floor debates appearing in the Congressional Record 11 also does not amplify this definition any further.
The present applicants would seem to fall within the definition of
refugee as provided in the Indochina Migration and Refugee Assistance
Act of 1975. They are aliens; they did apparently, or at least claim to
have fled Vietnam for fear of persecution because of race, religion, or
political opinion. They, just as native-born Vietnamese, would not be
able to return there for the same reasons and apparently were in need of
assistance for the essentials of life. Those aliens who are permanent

residents of Vietnam would indeed appear most likely to be those
non-Vietnamese who Congress intended to be included within this definition of refugee. Although this term by itself does not indicate that these
applicants were meant to be encompassed within the parole authority of
the Attorney General, it does tend to the conclusion that the assistance
was not being limited merely to Vietnamese nationals.
Counsel for the applicants at oral argument raised as an additional
matter the contention that these applicants could not be returned to a
country other than Vietnam, since that is "the country from whence
they came." See section 236 of the Act. While we do not pass on that
argument, we note that there is case law that holds "the country from
whence he mine" means the last country where an alien applicant had a
place of abode. United States v. Holland-America Line, 231 F.2d 373 (2
Cir. 1956); see also Menon v. Esperdy, 413 F.2d 644 (2 Cir. 1969);
United States ex rel. Shang v. Murff, 176 F. Supp. 253 (S.D.N.Y. 1959),
affirmed 274 F.2d 667 (2 Cir. 1960). In this case each of the present
applicants other than those noted 12 was either a resident or domiciliary
,

of Vietnam. Thus the country to which they will have to be returned
would normally be the Republic of Vietnam. This would appear to lend
further support to the idea that Congress intended to include the present applicants within the term "refugee" since if they were not admissible they might, in theory, be returned to Vietnam.
" 121 Cong. Rec. H4039 et seq. (daily ed. May 14, 1975).
12 See note 4, supra.

350

Interim Decision #2614
There are, then, several points which, taken together, persuade us
that these applicants were paroled. The procedure employed in bringing
the applicants to the United States apparently was no different from the
procedure used to bring aliens to the United States who concededly
were paroled pursuant to section 212(d)(5) of the Act. The correspondence from the Attorney General and the Commissioner of Immigration
and Naturalization to Congress would appear not to limit the use of the
parole authority solely to natives of Vietnam. Congress, in defining
"refugee," used a definition broad enough to encompass the present

applicants, which in turn lends some support to the conclusion that
these applicants were not to be treated differently than native-born
Vietnamese. They were "persons" who had lived in Vietnam. The
majority of them had been employed at one time or another by the
United States Government contractors. They were removed from Vietnam with the express consent of the United States Government. All this
taken together leads to the conclusion that the applicants were, in fact,
paroled. 13
Since we conclude that the applicants were paroled pursuant to section 212(d)(5) of the Act, the question remains as to what effect this will
have on these exclusion proceedings. Under 8 C.F.R. 212.5(b), the
applicants are entitled to written notice of termination of their parole
prior to the institution of exclusion proceedings. This was not done and
the exclusion proceedings were prematurely instituted. At a minimum
then, the records must be returned to the Service. The applicants must
be given notice of termination of parole before further proceedings may
occur."
However, due to the peculiar circumstances of this case, the Service
may wish to consider more than merely furnishing the applicants a
written notice of revocation and then reinstating exclusion proceedings.
In the past, in eases involving similar fact settings, hearings have been
" At oral argument counsel also placed some reliance on cases concerning aliens who
had been brought to the United States involuntarily. See United States ea rel. Sommerkaup v. Zimmerman, 178 F.2d 645 (2 Cir. 1949); United States ex rel. Paetanv.Watkins,
164 F.2d 457 (2 Cir. 1949; United States as rel. Bradley v. Watkins, 1631<.2d 328 (2 Cir.
1947). The cases are distinguishable since the present applicants do not claim to have
been brought to the United States involuntarily nor is there any indication they wish to
withdraw their applications for admission.
" Counsel for the applicants also argues that in any event the Government would be
equitably estopped from excluding these applicants. In view of the disposition we made of
this case we need not address that contention. Nonetheless, absent the finding of affirmative misconduct, the Government week) not he equitably estopped from deporting or
excluding aliens from the United States. See Matter of Morales, Interim Decision 2416
(BIA 1975). See generally RN v. INS, 414 U.S. 5 (1913).
351

Interim Decision #2614
held in which aliens have been given the opportunity to contest revocation of parole. See United States ex rel. Paktorovics v. Murff, 260 F.2d
610 (2 Cir. 1958). If a similar course were followed here, the issue could
be met whether non-Vietnamese nationality, in itself warranted an alien
being treated differently from the other parolees." Since we have
concluded that these applicants were in fact paroled, the Service may, of
course, choose to place the applicants in extended parole status rather
then to revoke parole. We recognize that the decision to grant, revoke,
or extend parole is within the province of the District Director and that

any appeal from that decision lies else-where than to the Board.
ORDER: The exclusion proceedings are terminated.
Before the Board September 14, 1977
BY: Milhollan, Chairman; Wilson, Maniatis, Appleman, and Maguire, Board Members

This case is before us on motion of the Service requesting that we
terminated
exclusion proceedings of 126 aliens brought to the United States territory
of Guam by United States authorities as part of their attempt to evacuate
reconsider our decision dated May 12, 1977, in which we

persons from South Vietnam during April and May 1975. The primary

basis for our decision was our finding that the applicants had been paroled
into the United States pursuant to section 212(d)(5) of the Act and that,
therefore, they were entitled to written notice of termination of their
parole prior to the institution of exclusion proceedings.
The Service argues that, although the applicants were paroled on
Guam pending disposition of their applications to stay in the United
States as refugees, it was not necessary to formally revoke parole
before instituting exclusion proceedings.
Whether the applicants had been paroled initially upon arrival on
Guam, or were paroled after arrival, as now conceded by the Service, is
immaterial. It is a fact that they were paroled. Under these circumstances, the regulations require that notice be given, perhaps so
that the District Director may consider an extension of parole in a given
case, rather than placing the aliens in exclusion proceedings im-

" In this connection we note that the three Laotians, Huong Chan, Somphone
Xongnixay, and Chan Thone Saladouangchanik, all appear to have secured passage under
false names and possible false claims of Vietnamese citizenship. The Service may wish to
consider this in connection with extension or revocation of parole.
352

Interim Decision #2614
mediately.' Whatever the reason for the regulation, it exists, and it was
not complied with.
The regulation in question is clear. Under S C.F.R. 212.5(b), aliens
are entitled to written notice of termination of their parole prior to the
institution of exclusion proceedings. Inasmuch as we have found that
the applicants here were, in fact, paroled into the United States, there
is no reason to look behind the clear meaning of the words used hi the
regulation. In addition, we note that any parole status is temporary. It
makes no difference whether the purpose of the parole ivas to allow the
applicants to enter while a determination is made on their present
applications for asylum, or on a review of a previous grant of asylum, 2 or
for some other purpose. The regulations require that before a parole
status is revoked, the alien shall receive notice of the Government's
intention.
We note in passing, that the fact that these aliens resided for long
periods in South Vietnam before being evaculated by United States
authorities, further complicates the serious legal issues raised if they
are not treated as other parolees in like circumstances and parole is
sought to be revoked without notice solely because they are not native-

born Vietnamese.
Accordingly, we will not retreat from our prior decision and the
motion will be denied

ORDER: The motion is denied.
APPENDIX
A22 056 081
A22 056 089
A22 056 095
A22 056 103
A22 056 108
A22 056 240
A22 056 266
A22 056 268
A22 056 269
A22 056 270
A22 056 273
A22 056 285
A22 056 289
A22 056 296
A22 056 326
A22 056 337
A22 056 340

CHAN, Sang Ho
KIM, Chi Duk
LEE, Ju Bak
KIM, Kwang Ui
KIM, Yu Myong
KIM, Hae Young
CHO, Sung Ok
JUN, Huyng Kon
HWANG, Krung Ok _
CHOE, Pok Su ,
IM, Yon Yong
HWANG, Sang In
LEE, Duk Ho
KIM, Kap Sin
LEE, Ju Hun
KANG, Tae Un
CHAI, Hyun Joo

A22 056
A22 056
A22 056
A22 056
A22 056
A22 055
A22 055
A22 055

027
032
036
106
317
162
163
164

A22 056 291
A22 056 299
A22 056 314
A22 056 315
A22 056 322
A22 056 330
A22 056 331
A22 056 3:38

YI, U Soon
AN, He Seon
KIM, Tong Chi
OH, Boo Ken
IGNAGIO, Victor A.
CHAN, Huong
SOMPHONG, Xongnixay
CHAN TkiuNE,
Sonladovangchanh
YI, Se Icon
KIM, Ki Hong
DOMINGO, Jose V.
ASISTORES, Rogelito A.
LUU, Dung Tuyen
FINES, Eugenio Castillo
PAVILONIA, Gavino P.
MENDOZA, Jose C.

1 This procedure also permits an alien to withdraw his application for admission to the
United States on uccabiou and to leave voluntarily, before the inotitution of oxelueion

proceedings.
2 See United States ex rel. Paktorcraks v. Murff, 260 F.2d 610 (2 Cir. 1958).
353

Interim Decision #2614—Appendix
APPENDIX

A22 056 105 KIM, Tong Chol
A22 056 111 YUN, Young U
A22 044 152 HERKISHNANI,

A22 056 342 KIM, Im Sock
A22 051 742 CHU, Hok Shun
A22 056
A22 056
A22 056
A22 056
A22 056
A22 056
A22 056
A22 056
A22 056
A22 056
A22 056
A22 056
A22 056
A22 056
A22 010
A22 056
.A22 056
A22 056
A22 056
.A22 056

092
096
101
109
112
267
271
279
284
293
295
297
327
329
842
080
088
107
310
334

PAIK, Moon Sik
KIM, Im Sock
LEE, Han Suk
KIM, Bong Ha
LEE, Sung Mo
CHANG, Jung Ryang
KIM, Bok Dong
LIM, Chong Ok
YANG, Jin Sook
RA, Myung Chin
YI, Yun Chi
LEE, Sang Soo
SHIM, Un Hong
MOON, Jung Yul
CHOI, Yoo Bae
CHA, Hyun Duk
KANG, Young Ki
KANG, Suk Dong
LEE, Young Kook
LEE, Wook Chong

A21 432
.A22 056
A22 056
A22 056
A22 056
A22 056
.922 056
A22 056
A22 056
A22 056
.A22 056
A22 056
A22 056

001
033
034
035
037
038
039
040
082
083
084
085

A22 056
A22 056
A22 056
A22, 056
A22 056
_A22 056
A22 056
A22 056
A22 056

090
091
094
097
098
099
100
102
110

HWANG, Ho Joo
KIM, Kwang Sohn
KIM, Poom Hoon
KIM, Ho Bum
KUM, Do Sun
CHOI, Sung Ki
LEE, Sok Rae
KIM, Su KR
HUH, Yoo Soon
PAK, Hyun Pil
CHOE, Ki Woung
LEE, Dae Bong
CHUN, Dong Ok
JUN, Kwang Sam
LEE, Ju Tai
KIM, Ki Hyun
NAM, Chong Uk
PAK, Chun Ho
KANG, Song Run
SONG, Ki Soo
YI, Yong Hui
LEE, Dae Bok
LEE, Wong Son

086
A22 056 087

A22 056 104

A22 044
A22 056
A22 056
A22 056
A22 056
A22 056

201
264
265
272
274
275

A22 056
A22 056
.A22 056
.A22 056
.A22 056
A22 056
A22 056
A22 056
A22 056
A22 056
A22 056
A22 056
A22 056
A22 056
A22 056
A22 056
A22 056
A22 042
A22 056
A22 056

093
276
277
278
280
281
286
288
290
292
294
298
306
307
308
309
311
323
323
324
A22 056 325
A22 056 328
A22 056 332
A22 056 333
A22 056 335

A92 056 336
A22 056 339
A22 056 341

A22 056 344
A22 056 352

A22 056 353
A22 002 659
A22 034
A22 010
A22 431
A22 056

756
841
905
316

A22 056 343

LEE, Ho Sun

354

Lachhman
CHOI, Doo Hyon
BAK, Soon Hwan
CHA. Won
KANG, Song Jik
HONG, Sung Joo
LEE, Joo Kwang
KO, Yong Sik
SU, Sa Gil
KIM, Yong Kak
CHUNG, Jun Hun
Y1, Too Yul
YI, Soo Ja .
YOON, Hwa Young
KIM, Sung Ku
WON, Yong Hai

HONG, Che Chin
CHANG, Tu Kuk
KIM, Sok Kyu
YU, Foo Chen
MA, Huai Teh
LAU, Chun Pong
KIM, Young Joung
RANG, Chun Hyong
CHUNG, Chang Ho
SHIH, Min Rung
NAM, Soo Bok
SO, Chang Wan
SOK, Byong Hwan
NAM, Kyung Hee
YI, Su Tae
PAK, Chae Ho
SIN, Hyong Kyun
LEE, Moo Kun
HWANG, nu Hyon
SU, Tai In
KOO, Young Hoe
LEE, Won Ki
LEE, Won Tae
CH1J, Hwang Kuai
CHUNG, Jhoon Ki
YOON, Sung Ho
LEE, Kyong Ok
KIM, Young KI

